Name: Commission Implementing Decision (EU) 2015/347 of 2 March 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (notified under document C(2015) 1263) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: transport policy;  air and space transport;  accounting;  organisation of transport
 Date Published: 2015-03-04

 4.3.2015 EN Official Journal of the European Union L 60/48 COMMISSION IMPLEMENTING DECISION (EU) 2015/347 of 2 March 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (notified under document C(2015) 1263) (Only the Bulgarian, Spanish, Czech, German, Greek, French, Croatian, Italian, Hungarian, Maltese, Dutch, Portuguese, Romanian, Slovak and Slovenian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular Article 11(3)(c) thereof, Whereas: (1) Pursuant to Regulation (EC) No 549/2004, the Member States are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. That Regulation also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of its Article 11(6) and that the Commission may decide to issue recommendations in case it identifies that those criteria have not been met. Detailed rules in this regard have been set out in Commission Implementing Regulation (EU) No 390/2013 (2). (2) Union-wide performance targets in the key performance areas of safety, environment, capacity and cost-efficiency for the second reference period (2015-19) were adopted by Commission Implementing Decision 2014/132/EU (3). (3) The Member States submitted to the Commission the performance plans, all at FAB level, by 1 July 2014. In a number of cases the initial submission was in a draft form only. Furthermore, a number of plans were subsequently modified by addenda or corrigenda, the latest one dated 9 January 2015. For its assessment, the Commission has based itself on the most recent information submitted. (4) The Performance Review Body, which is charged with assisting the Commission in the implementation of the performance scheme pursuant to Article 3 of Implementing Regulation (EU) No 390/2013, submitted an initial assessment report to the Commission on 7 October 2014 and an updated version of that report on 15 December 2014. The Commission further received from the Performance Review Body reports based on information from national supervisory authorities on the monitoring of the performance plans and targets submitted in accordance with Article 18(4) of Implementing Regulation (EU) No 390/2013. (5) Concerning the key performance area of capacity, the consistency of the targets submitted by the Member States for en route Air Traffic Flow Management (ATFM) delay has been assessed, in accordance with the principle laid down in point 4 of Annex IV to Implementing Regulation (EU) No 390/2013, by using the respective FAB reference values for capacity that, when applied, ensure at Union level that the Union-wide performance target is met, calculated by the Network Manager and set out in the Network Operations Plan (2014-2018/2019) in its most recent version of June 2014 (Network Operations Plan). That assessment has demonstrated that the targets submitted by Belgium, Germany, France, Luxembourg and the Netherlands as regards FABEC, by the Czech Republic, Croatia, Hungary, Austria, Slovenia and Slovakia as regards FABCE, by Greece, Italy, Cyprus and Malta as regards Blue Med FAB, by Bulgaria and Romania as regards Danube FAB, and by Spain and Portugal as regards SW FAB, are not in conformity with the respective reference values and therefore not consistent with the relevant Union-wide performance target. (6) Concerning the key performance area of cost-efficiency, the targets expressed in en route determined unit costs submitted by the Member States have been assessed, in accordance with the principles laid down in point 5, in conjunction with point 1, of Annex IV to Implementing Regulation (EU) No 390/2013, by taking account of the trend of en route determined unit costs over the second reference period and the combined period of the first and the second reference period (2012-19), the number of service units (traffic forecast) and the level of en route determined unit costs in comparison to Member States having a similar operational and economic environment. That assessment has demonstrated that the targets submitted by Austria and Slovakia as regards FABCE, by Belgium, Germany, France, Luxembourg and the Netherlands as regards FABEC and by Italy as regards Blue Med FAB are not consistent with the relevant Union-wide performance target, for the following reasons. (7) As regard Austria, its targets are based on a planned reduction of its en route determined unit costs over the second reference period by 3,5 % per year on average. While this slightly exceeds the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year), its planned reduction over the combined period of the first and the second reference period is below the trend on Union-wide level (  1,1 % per year, compared to  1,7 % per year). Furthermore, the targets are based on planned en route determined costs at the start of the second reference period that are 8 % above the actual en route costs reported in the year 2013. As a result, the improvement in cost-efficiency realised in the first reference period has not been taken adequately into account when setting the targets for the second reference period. In addition, the target for 2019 is based on planned en route determined unit costs that are substantially above (+ 20 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of Austria and around 19 % above the Union-wide performance target in 2019. (8) As regard Slovakia, its targets are based on a planned reduction of its en route determined unit costs over the second reference period by 2,6 % per year on average. This is below the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). While the reduction in planned en route determined unit costs over the combined period of the first and the second reference period slightly exceeds the trend on Union-wide level (  2,1 % per year, compared to  1,7 % per year), the target for 2019 is based on planned en route determined unit costs that are substantially above (+ 18,6 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of Slovakia. (9) Belgium and Luxembourg have a joint charging zone. Their targets are based on a planned reduction of the en route determined unit costs over the second reference period by only 0,2 % per year on average. This is significantly below the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). Also over the combined period of the first and the second reference period the planned en route determined unit costs do not decrease in line with the Union-wide trend (  0,4 %, compared to  1,7 %). Furthermore, the target for 2019 is based on planned en route determined unit costs that are above (+ 3,7 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of Belgium and Luxembourg and around 27 % above the Union-wide performance target in 2019. (10) As regard France, its targets are based on a planned reduction of its en route determined unit costs over the second reference period by only 0,7 % per year on average. This is significantly below the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). Also over the combined period of the first and the second reference period the planned en route determined unit costs do not decrease in line with the Union-wide trend (  0,2 %, compared to  1,7 %). In addition, the targets are based on planned en route determined costs at the start of the second reference period that are 6,2 % above the actual en route costs reported in the year 2013. As a result, the improvement in cost-efficiency realised in the first reference period has not been taken adequately into account when setting the targets for the second reference period. While the target for 2019 is based on planned en route determined unit costs that are slightly below (  2,8 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of France, they are around 23 % above the Union-wide performance target in 2019. (11) As regard Germany, its targets are based on a planned reduction of its en route determined unit costs over the second reference period by 1,1 % per year on average. This is significantly below the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). Also over the combined period of the first and the second reference period the en route determined unit costs do not decrease in line with the Union-wide trend, but they are rather increasing (+ 0,7 %, compared to  1,7 %). In addition, the target for 2019 is based on planned en route determined unit costs in 2019 that are substantially above (+ 26,6 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of Germany and around 52 % above the Union-wide performance target in 2019. (12) As regard the Netherlands, its targets are based on a planned reduction of its en route determined unit costs over the second reference period by only 0,3 % per year on average. This is significantly below the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). Also over the combined period of the first and the second reference period the planned en route determined unit costs do not decrease in line with the Union-wide trend (  0,3 %, compared to  1,7 %). While the target for 2019 is based on planned en route determined unit costs that are slightly lower than the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of the Netherlands (  3,7 %), they are around 18 % above the Union-wide performance target in 2019. (13) As regard Italy, its target are based on a planned reduction of its en route determined unit costs over the second reference period by 2,8 % per year on average. This is not in line with the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). Also over the combined period of the first and the second reference period the planned en route determined unit costs of Italy do not decrease in line with the Union-wide trend (  1,4 %, compared to  1,7 %). In addition, the target for 2019 is based on planned en route determined unit costs that are substantially above (+ 16,6 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to the one of Italy and around 25 % above the Union-wide performance target in 2019. (14) It is therefore appropriate for the Commission to issue recommendations concerning the necessary measures to be taken by the Member States concerned to ensure that their national supervisory authorities propose revised performance targets, which address the inconsistencies identified in this Decision. Pursuant to Regulation (EC) No 549/2004 and Implementing Regulation (EU) No 390/2013, it is then for the Member States concerned to adopt the revised performance targets and to notify them to the Commission within four months of the notification of this Decision. (15) In order to address the inconsistencies in relation to the key performance area of capacity, it should be ensured that the revised performance targets are, as a minimum, in conformity with the FAB reference values for capacity set out in the Network Operations Plan. Where the Network Operations Plan specifies remediation or mitigation measures designed to ensure that the relevant FAB reference values are respected, for the Member States concerned the revision of the performance targets should take account of those measures. (16) In order to address the inconsistencies in relation to the key performance area of cost-efficiency, as regards Belgium, Germany, France, Italy, Luxembourg, Austria and Slovakia, the cost-efficiency performance targets expressed in en route determined unit costs should be revised downwards, so as to be in line with the reduction of the average en route determined unit costs on Union level over the second reference period and over the combined period of the first and the second reference period. (17) In addition, when revising the cost-efficiency performance targets, the relevant traffic forecasts on which those targets are based should also be revised. For Belgium, Germany, France, Luxembourg and the Netherlands the forecasted service units over the second reference period should be increased, in light of the increase in traffic observed in 2014. In contrast, Italy should reduce its forecasted service units over the second reference period, given the actual traffic numbers. (18) The Commission has consulted the Member States concerned on the recommendations set out in this Decision, in accordance with Article 14(3) of Implementing Regulation (EU) No 390/2013. (19) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 The targets included in the performance plans submitted pursuant to Regulation (EC) No 549/2004, listed in the Annex, are inconsistent with the Union-wide performance targets for the second reference period set out in Implementing Decision 2014/132/EU. Article 2 The Czech Republic, Croatia, Hungary, Austria, Slovenia and Slovakia as regards FABCE, Belgium, Germany, France, Luxembourg and the Netherlands as regards FABEC, Greece, Italy, Cyprus and Malta as regards Blue Med FAB, Bulgaria and Romania as regards Danube FAB, and Spain and Portugal as regards SW FAB, should take the necessary measures to ensure that their national supervisory authorities propose revised performance targets, in accordance with Articles 3 and 4. Article 3 The performance targets in the key performance area of capacity submitted by the Czech Republic, Croatia, Hungary, Austria, Slovenia and Slovakia as regards FABCE, by Belgium, Germany, France, Luxembourg and the Netherlands as regards FABEC, by Greece, Italy, Cyprus and Malta as regards Blue Med FAB, by Bulgaria and Romania as regards Danube FAB and by Spain and Portugal as regards SW FAB should be revised downwards. As a minimum, those targets should be in accordance with the respective FAB reference values set out in the Network Operations Plan. Where the Network Operations Plan specifies remediation or mitigation measures, account should be taken of those measures when revising the performance targets. Article 4 The performance targets in the key performance area of cost-efficiency expressed in en route determined unit costs submitted by Austria and Slovakia as regards FABCE, by Belgium, Germany, France, Luxembourg and the Netherlands as regards FABEC and by Italy as regards Blue Med FAB should be revised downwards, to a level that is in line with the reduction of the average en route determined unit costs on Union level over the second reference period and, where that is not yet the case, over the combined period of the first and the second reference period. Those downwards revisions should include a reduction in en route determined costs over the second reference period and, for Belgium, Germany, France, Italy, Luxembourg and the Netherlands, a revision of the forecasted traffic expressed in service units. Article 5 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Grand Duchy of Luxembourg, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, Romania, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 2 March 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 1. (2) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (3) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). ANNEX Performance targets in the key performance areas of capacity and cost-efficiency included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 found to be inconsistent with the Union-wide performance targets for the second reference period KEY PERFORMANCE AREA OF CAPACITY En route Air Traffic Flow Management (ATFM) delay in min/flight MEMBER STATE FAB FAB TARGET EN-ROUTE CAPACITY 2015 2016 2017 2018 2019 Czech Republic FAB CE 0,32 0,31 0,31 0,30 Consistent (0,29) Croatia Hungary Austria Slovenia Slovakia Belgium/Luxembourg FAB EC 0,48 0,49 0,48 0,47 Consistent (0,43) Germany France Netherlands [Switzerland] Greece Blue Med 0,35 0,36 0,37 0,37 0,38 Italy Cyprus Malta Bulgaria Danube 0,08 0,08 0,08 0,09 0,09 Romania Spain SW 0,52 0,52 0,52 0,52 0,52 Portugal KEY PERFORMANCE AREA OF COST-EFFICIENCY Legend Key Item Units (A) Total En-route Determined Costs (in nominal terms and in national currency) (B) Inflation rate (%) (C) Inflation index (100 = 2009) (D) Total En-route Determined Costs (in real 2009 prices and in national currency) (E) Total En-route Services Units (TSUs) (F) En-route Determined Unit Cost (DUC) (in real 2009 prices and in national currency) BLUE MED FAB Charging Zone: Italy  Currency: EUR 2015 2016 2017 2018 2019 (A) 696 150 348 712 171 934 731 453 130 750 864 934 765 870 274 (B) 1,0 % 1,1 % 1,3 % 1,5 % 1,6 % (C) 111,3 112,5 114,0 115,7 117,5 (D) 625 518 979 632 952 539 641 746 263 649 041 739 651 586 847 (E) 9 014 000 9 447 000 9 824 000 10 209 000 10 630 000 (F) 69,39 67,00 65,32 63,58 61,30 FAB CE Charging Zone: Austria  Currency: EUR 2015 2016 2017 2018 2019 (A) 188 243 000 195 340 000 198 306 000 203 074 000 206 839 000 (B) 1,7 % 1,7 % 1,7 % 1,7 % 1,7 % (C) 114,4 116,4 118,3 120,4 122,4 (D) 164 512 578 167 861 269 167 561 493 168 722 008 168 977 503 (E) 2 693 000 2 658 000 2 728 000 2 798 000 2 882 000 (F) 61,09 63,15 61,42 60,30 58,63 Charging Zone: Slovakia  Currency: EUR 2015 2016 2017 2018 2019 (A) 61 695 383 66 471 778 69 789 826 73 508 613 74 662 243 (B) 1,6 % 1,8 % 2,0 % 2,1 % 2,2 % (C) 112,9 115,0 117,3 119,7 122,3 (D) 54 631 715 57 814 800 59 507 010 61 395 324 61 041 573 (E) 1 114 110 1 168 000 1 219 000 1 268 000 1 330 604 (F) 49,04 49,50 48,82 48,42 45,88 FAB EC Charging Zone: Belgium-Luxembourg  Currency: EUR 2015 2016 2017 2018 2019 (A) 168 053 280 172 546 632 177 419 403 180 598 797 184 687 422 (B) 1,1 % 1,2 % 1,3 % 1,4 % 1,4 % (C) 112,2 113,5 115,0 116,6 118,2 (D) 149 766 718 151 965 777 154 223 135 154 872 832 156 223 161 (E) 2 370 804 2 397 991 2 426 749 2 462 930 2 501 309 (F) 63,17 63,37 63,55 62,88 62,46 Charging Zone: France  Currency: EUR 2015 2016 2017 2018 2019 (A) 1 290 640 175 1 296 576 851 1 328 676 965 1 340 098 296 1 343 820 915 (B) 1,2 % 1,3 % 1,4 % 1,5 % 1,6 % (C) 109,8 111,3 112,9 114,6 116,4 (D) 1 174 993 349 1 165 249 826 1 177 263 728 1 169 490 307 1 154 043 494 (E) 18 487 000 18 604 000 18 714 000 18 876 000 19 064 000 (F) 63,56 62,63 62,91 61,96 60,54 Charging Zone: Germany  Currency: EUR 2015 2016 2017 2018 2019 (A) 1 085 545 510 1 042 966 695 1 042 231 408 1 040 128 865 1 054 280 740 (B) 1,4 % 1,6 % 1,7 % 1,7 % 1,7 % (C) 110,5 112,3 114,2 116,2 118,1 (D) 981 973 060 928 599 125 912 433 104 895 371 101 892 382 909 (E) 12 568 000 12 665 000 12 765 000 12 879 000 13 004 000 (F) 78,13 73,32 71,48 69,52 68,62 Charging Zone: Netherlands  Currency: EUR 2015 2016 2017 2018 2019 (A) 186 172 831 185 355 981 189 152 594 195 873 996 200 293 234 (B) 1,0 % 1,2 % 1,4 % 1,5 % 1,5 % (C) 111,2 112,5 114,2 115,9 117,6 (D) 167 474 497 164 697 439 165 685 043 169 053 642 170 296 296 (E) 2 806 192 2 825 835 2 845 616 2 874 072 2 902 813 (F) 59,68 58,28 58,22 58,82 58,67